Citation Nr: 1020100	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  06-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for atrial 
fibrillation, to include as secondary to diabetes mellitus 
type II.

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for joint pain, claimed 
as joint pain of the bilateral knees.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the current appellate 
claims.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in October 2009.  A transcript of this 
hearing has been associated with the Veteran's VA claims 
folder.

In December 2009, the Board remanded this case for further 
development to include additional notification, as well as 
obtaining medical records from various sources including the 
Social Security Administration (SSA).  The evidence on file 
reflects that additional notification was sent in December 
2009, and that the specified records were obtained or 
requested while this case was in remand status.  Accordingly, 
the Board finds that the remand directives have been 
completed.  Thus, a new remand is not required to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects the Veteran has submitted additional 
evidence directly to the Board subsequent to the RO's last 
adjudication of his appellate claims via a February 2010 
Supplemental Statement of the Case (SSOC).  However, in a 
March 2010 statement, the Veteran, in pertinent part, stated, 
in response to this SSOC, that if he located and wished to 
submit further evidence he waived his right to have his case 
remanded to the agency of original jurisdiction and asked the 
Board to consider the new evidence and proceed with the 
adjudication of his appeal.  Moreover, the records in 
question appear to primarily consist of VA treatment records 
dated in 2004, as well as other documents, that were already 
on file at the time of the February 2010 SSOC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran had active service in the Republic of 
Vietnam, and was presumptively exposed to herbicides therein.

3.  The Veteran has not been diagnosed with diabetes mellitus 
type II nor a chronic disability manifested by joint pain of 
the knees at any time during the pendency of this case.

4.  The Veteran's atrial fibrillation and hypertension were 
first diagnosed years after service, are not associated with 
herbicide exposure, and the preponderance of the evidence is 
against a finding they were incurred in or otherwise the 
result of active service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for diabetes mellitus 
type II.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).

2.  Atrial fibrillation was not incurred in or otherwise the 
result of active service, to include as secondary to a 
service-connected disability. 38 U.S.C.A. §§ 1110, 1116, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

3.  Hypertension was not incurred in or otherwise the result 
of active service, to include as secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2009).

4.  Service connection is not warranted for joint pain, 
claimed as joint pain of the bilateral knees.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in November 
2004, which is clearly prior to the February 2005 rating 
decision that is the subject of this appeal.  He was also 
sent additional notification via letters dated in January 
2008 and December 2009, followed by readjudication of the 
appeal by a February 2010 Supplemental Statement of the Case 
(SSOC) which "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the January 2008 and December 2009 letters 
included information regarding disability rating(s) and 
effective date(s) as mandated by the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records including 
records from the SSA.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of 
his claims, to include at the October 2009 Board hearing.  
Nothing indicates he has identified the existence of any 
relevant evidence that has not been obtained or requested.  
Moreover, he was accorded VA medical examinations regarding 
this case in December 2005.  As detailed below, this 
examination concluded the Veteran did not have diabetes 
mellitus type II, nor a diagnosed disability of the knees.  
These findings are consistent with the treatment records on 
file.  Accordingly, the Board finds that this examination is 
adequate for resolution of these claims.  No examination(s) 
appears to have been conducted with respect to the Veteran's 
atrial fibrillation and hypertension claims.  However, for 
the reasons expressed below , the Board finds that no 
examination or opinion is warranted for resolution of these 
claims.  Consequently, the Board finds that the duty to 
assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Board notes that the Veteran is competent 
to describe complaints of joint pain.  However, he is not 
competent to render a competent medical diagnosis as to the 
cause of these complaints.  Moreover, his claimed diabetes 
mellitus type II, atrial fibrillation, and hypertension are 
conditions that require competent medical testing in order to 
diagnose.  In other words, nothing on file shows that the 
Veteran has the requisite knowledge, skill, experience, 
training, or education to render such competent medical 
findings.  See 38 C.F.R. § 3.159(a)(1); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran has contended, in part, that he has disabilities, 
including diabetes mellitus type II, due to in-service 
herbicide exposure.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Analysis

Initially, the Board notes that the Veteran did have active 
service in the Republic of Vietnam, and, as such, was 
presumptively exposed to herbicides therein.  38 U.S.C.A. 
§ 1116.  Further, as noted above, diabetes mellitus type II 
is one of the conditions presumptively associated with such 
exposure.  However, as detailed below, a thorough review of 
the competent medical evidence reflects that while diabetes 
mellitus was suspected in the past, the Veteran was not 
actually found to have this condition after competent medical 
evaluation.

In this case, the Board observes that records dated in 
September 2004 note that, as part of the Veteran's 
complaints, he might have some diabetes.  Nevertheless, no 
diagnosis appears to have been made in any of the competent 
medical records on file following competent medical 
evaluation.  Further, the Veteran was accorded a VA arranged 
medical examination in December 2005 for the specific purpose 
of evaluating his claimed diabetes.  The examiner stated, 
however, that the Veteran was an extremely poor historian, 
and it was difficulty to obtain any relevant history from 
him.  Diagnostic impression was questionable history of 
diabetes mellitus.  Moreover, the examiner noted that he had 
been asked to evaluate the Veteran mainly for his diabetes 
mellitus, but he had no documentation on this; the Veteran 
was not presently receiving any treatment for it; and he had 
no obvious complications of diabetes.  Simply put, the 
examiner did not find the Veteran to have diabetes mellitus 
on competent medical evaluation.  No other competent medical 
evidence is on file which otherwise shows the Veteran was 
actually diagnosed with diabetes mellitus at any time during 
the pendency of this case.

Similarly, the Board notes that while the Veteran has had 
complaints of bilateral knee pain, a thorough review of the 
competent medical evidence does not reflect he has ever 
actually been diagnosed with a chronic disability manifested 
by such symptomatology at any time during the pendency of 
this case.  For example, the December 2005 VA arranged 
examination noted the Veteran's complaints of bilateral knee 
pains, but no impairment was shown of the knees, hips, or 
ankles on competent medical examination.  Further, the 
examiner commented that the Veteran had full range of motion 
of all of these joints.  Diagnostic impression was complaints 
of bilateral knee pain.  In addition, a December 2005 VA 
neurologic examination also noted his complaints of bilateral 
knee pain, as well as occasional symptoms of tingling and 
numbness in the legs.  Nevertheless, examination of the motor 
system showed, in part, normal strength and coordination in 
all four extremities, and sensory system evaluation showed 
pinprick and vibration were normally felt in all four 
extremities.  There was also no indication of any gait 
impairment.  Knee and ankle jerks were 1+.  Diagnoses were 
mild bilateral carpal tunnel syndrome secondary to his work 
after military service; peripheral neuropathy was not 
detected; and that involuntary twisting movements of the body 
were considered secondary to anxiety and nervousness.

The Court has held that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.  However, these 
provisions are only applicable to veterans who served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In this case, the Veteran had no such service, and 
these provisions do not apply.

In view of the foregoing, the Board must conclude that the 
Veteran has not received competent medical diagnoses of 
either diabetes mellitus type II nor a chronic disability 
manifested by knee pain at any time during the pendency of 
this case even when specifically evaluated for these claimed 
conditions.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. §§ 
1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  

With respect to the atrial fibrillation and hypertension 
claims, the Board acknowledges that the Veteran does have 
competent medical diagnoses of both disabilities.  
Nevertheless, service connection is not warranted for either 
of these disabilities.

As previously noted in the December 2009 remand, the Board is 
cognizant that, on October 13, 2009, in accordance with 
authority provided in 38 U.S.C. § 1116, the Secretary of VA 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  In order to avoid the unnecessary 
diversion of resources and the unnecessary issuance of 
denials in claims that may be granted when the planned new 
presumptions are made effective, on November 20, 2009, the 
Secretary directed the Board to stay action on all claims for 
service connection that cannot be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  While the Veteran's claimed conditions of 
atrial fibrillation and hypertension involve the function of 
the heart and the record reflects additional diagnoses of 
heart disorders, to include coronary artery disease, 
congestive heart failure, and myocardial infarction, the 
Veteran does not have a diagnosis of ischemic heart disease 
and, therefore, his case is not subject to the stay and the 
Board may proceed in adjudication.  See Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009).  Moreover, as neither 
disability is presumptively associated with herbicide 
exposure, he is clearly not entitled to a grant of service 
connection under the presumptive provisions of 38 C.F.R. 
§ 3.307 and 3.309(e).

The Board notes that the Veteran contended that both the 
atrial fibrillation and hypertension were secondary to his 
diabetes mellitus.  Further, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  However, for the reasons stated above, the Board 
determined that service connection was not warranted for this 
disability.  Moreover, the Veteran is not service-connected 
for any other disability.  Therefore, he is clearly not 
entitled to a grant of secondary service connection.

The Board also notes that there is no indication of atrial 
fibrillation, hypertension, nor any other heart condition in 
the Veteran's service treatment records.  For example, his 
heart was clinically evaluated as normal on both his 
September 1968 enlistment examination, as well as his 
December 1970 expiration of term of service examination.  His 
blood pressure was noted as being 132/80 (systolic/diastolic) 
and 120/68, respectively, on these examinations.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101 (For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.); see also Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003) (Hypertension means 
persistently high arterial blood pressure, and by some 
authorities, the threshold for high blood pressure is a 
reading of 140/90.).  Moreover, the evidence of record 
indicates the Veteran was first diagnosed with both 
disabilities years after his separation from service.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).

The Board acknowledges that hypertension is considered a 
chronic disability under 38 C.F.R. § 3.309(a), that is 
subject to a grant of service connection if present to a 
compensable degree within the first post-service year.  See 
38 C.F.R. § 3.307.  However, as this condition was first 
diagnosed years after his separation from service, these 
provisions are clearly not applicable to the instant case.  
His other diagnosed heart disorders, including atrial 
fibrillation, are not conditions associated with 38 C.F.R. 
§ 3.309(a) nor any other applicable presumptive provision.  

The Board further finds that nothing in the record otherwise 
indicates that the Veteran's current atrial fibrillation 
and/or hypertension were directly incurred in or otherwise 
the result of active service.  As such, there is no basis to 
award service connection for either disability, or to order 
further development such as a medical examination and/or 
opinion.  Simply put, there is no relevant complaint or 
clinical finding for a clinician to link the claimed 
disabilities to the Veteran's military service.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative); Bloom v. West, 12 Vet. App. 185, 
187 (1999) (A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (A medical opinion is inadequate 
when unsupported by clinical evidence).  

The Board also notes that there is no indication of any knee 
impairment in the service treatment records, and his lower 
extremities were evaluated as normal at the time of his 
December 1970 expiration of term of service examination.  As 
such, the same rationale detailed in the preceding paragraph 
would also apply to his joint pain claim even if he did have 
a competent medical diagnosis of such a disability.  In other 
words, even if the Veteran did have a competent medical 
diagnosis of a chronic disability manifested by knee pain, 
this claim would still be denied.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the Veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for diabetes mellitus type 
II, to include as due to herbicide exposure, is denied.

Entitlement to service connection for atrial fibrillation, to 
include as secondary to diabetes mellitus type II, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II, is denied.

Entitlement to service connection for joint pain, claimed as 
joint pain of the bilateral knees, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


